UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended August 31, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-151570 Dolat Ventures, Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 545 Eighth Avenue, Suite 401 New York, NY 10018 (Address of principal executive offices, including zip code.) (212) 502-6657 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YES ¨ NO x As of October 18, 2010, there are 80,943,272 shares of common stock outstanding and 171,170 shares of preferred B stock outstanding. All references in this Report on Form 10-Q to the terms “we”, “our”, “us”, the “Company”, “DOLV” and the “Registrant” refer to Dolat Ventures, Inc. PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Dolat Ventures, Inc. (An Exploration Stage Company) Consolidated Balance Sheets ASSETS August 31, February 28, (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Related Party Receivable - Employee Advance - Note receivable - Total Current Assets PROPERTY AND EQUIPMENT, net - TOTAL ASSETS $ $ CURRENT LIABILITIES Accounts payable $ $ Related parties payables Accrued liabilities Notes Payable - Total Current Liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY Preferred shares: $0.001 par value, 25,000,000 shares authorized: 171,170 shares and no issued and outstanding - Common shares: $0.001 par value, 250,000,000 and 75,000,000 shares authorized: 80,318,272 and 27,222,000 shares issued and outstanding Additional paid-in capital Accumulated other comprehensive income ) - Deficit accumulated during exploration stage ) ) Total Dolat Ventures, Inc. Stockholders' Equity Noncontrolling interest - Total Equity TOTAL LIABILITIES AND EQUITY $ $ The accompanying notes are a integral part of these consolidated financials statements. Dolat Ventures, Inc. (An Exploration Stage Company) Consolidated Statements of Operations and Other Comprehensive Income (Loss) (unaudited) Period from
